Citation Nr: 0909807	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to July 
1996 and from June 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In unappealed November 1999 and February 2002 rating 
decisions, the RO denied service connection for a low back 
pain and diabetes mellitus, type II, respectively.  The 
Veteran filed the current claim in December 2004.  The United 
States Court of Appeals for Veterans Claims (Court) has found 
in the past that a new claim is generated where the Veteran 
claims that an injury occurred in different periods of 
service.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998); 
see also Boggs v. Peake, 520 F.3d 1330 (2008) (finding that 
claims based on distinctly diagnosed injuries or diseases 
must be considered separate and distinct claims).  As such, 
the Board notes that the Veteran's current claims of 
entitlement to service connection for a low back disability 
and diabetes mellitus, type II, are separate and distinct 
claims from those previously denied and no new and material 
evidence is required.

The low back and respiratory claims are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran is currently 
diagnosed with hypertension and that his hypertension was 
aggravated by service.

2.  The evidence shows that the Veteran is currently 
diagnosed as having type II diabetes mellitus and that the 
disease was aggravated by service.


CONCLUSIONS OF LAW

2.  Hypertension was incurred in or permanently aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

3.  Type II diabetes mellitus was permanently aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
hypertension and diabetes mellitus type II, which represents 
complete grants of the benefits sought on appeal.  As such, 
no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
Veteran served ninety days or more of active military 
service, and certain chronic diseases, such as 
cardiovascular-renal disease, become manifest to a degree of 
10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

The Veteran seeks service connection for hypertension.  His 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for hypertension.

The Veteran's post service treatment records reveal that he 
is currently diagnosed with and treated with medications for 
hypertension.  The records show that he has been diagnosed 
with and treated for hypertension since June 2002, prior to 
the Veteran's second period of active duty.

In a treatment note dated in June 2005 the physician noted 
that the Veteran's condition may have been exacerbated by 
weather conditions in Iraq.  Affording him the benefit of the 
doubt, the Board finds that the evidence reveals that the 
Veteran's hypertension was permanently aggravated by the 
Veteran's second period of active duty.  As such, entitlement 
to service connection for hypertension is granted.

C. Type II Diabetes Mellitus

The Veteran seeks entitlement to service connection for type 
II diabetes mellitus.  The Veteran's service treatment 
records reveal in a medial examination board note that the 
Veteran was noted to have diabetes, that preexisted his 
second period of active service, and was permanently 
aggravated by his active service.

As the Veteran's service treatment records reveal the medical 
opinion that the Veteran's preexisting diabetes mellitus type 
II was permanently aggravated by the Veteran's active 
service, the Board finds that entitlement to service 
connection for diabetes mellitus type II is warranted.  As 
such, entitlement to service connection for type II diabetes 
mellitus is granted.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for type II diabetes 
mellitus is granted.

REMAND

The Veteran seeks service connection for a low back 
disability.  The service treatment records show that he was 
treated for low back pain on a number of occasions while in 
service.  An August 1999 VA examination report shows that the 
veteran was diagnosed as having multiple-level disc disease 
of the lumbar spine.  

He also seeks service connection for a respiratory 
disability.  The service treatment records show that he was 
treated on a number of occasions for shortness of breath and 
chest pain.  The Veteran's service treatment records also 
reveal that the Veteran was noted to have a chronic cough in 
a statement of medical examination and duty status that was 
diagnosed as post bronchitic hyperactivity.  There is no 
indication whether this condition was an acute condition or a 
chronic condition.

The Veteran's post service treatment records reveal that the 
Veteran underwent pulmonary function testing in August 2004.  
Upon interpretation the results of the pulmonary function 
tests revealed no airflow limitation, no improvement with 
combination inhaled bronchodilators, mild restrictive 
ventilatory defect, normal transfer factor for carbon 
monoxide, normal arterial blood gases at rest on room air, 
mild metabolic alkalosis, and elevated carboxyhemoglobin.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion 
regarding the Veteran's claimed back and respiratory 
disabilities.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the current case, there is not sufficient medical evidence 
to make a decision on his back and respiratory claims.  As 
such, the Board must remand the claims to afford the Veteran 
VA examinations to determine whether he has back and 
respiratory disabilities that are related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any back 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any back disability found to 
be present had its onset in or is 
related to service.  The rationale for 
all opinions expressed should be 
provided in a legible report.  

2.  The Veteran should be afforded an 
appropriate VA examination.  The claims 
folder must be made available and 
reviewed by the examiner.  All indicated 
tests should be performed.  If a 
respiratory condition is diagnosed the 
examiner must state whether it is at 
least as likely as not related to the 
service, including the Veteran's in-
service bronchitic hyperactivity.  The 
report of examination should include the 
complete rationale for all opinions 
expressed in a legible report.

3.  Thereafter, readjudicate the appeal.  
If the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


